DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-11, 13, 17-20, 22, 26-31, 33, 37-42, 44, 47-52 and 54 are rejected under 35 U.S.C. 103 as being obvious over Buller (US 2017/0165751) or Buller (US 2017/0165751) in view of Wang (CN 107983955).  An English machine translation of Wang (CN 107983955) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Buller teaches an apparatus for powder-bed fusion, comprising: a structure (Fig 1, base 102, 0362) that supports a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); an energy beam source (Fig 1, tiling energy source 122, 0165) that generates a first energy beam (Fig 1, emitted radiative energy 119, 0167); a deflector (Fig 1, optical system 114, deflector, scanner, 0165) that applies the first energy beam to an area of the powder material in the layer at a plurality of locations (0202, 0203), the deflector is further configured to apply the first energy beam to each of the locations a plurality of times (0162, The tiling energy flux may preheat the target surface.  The tiling energy flux may transform a portion (e.g., fraction) of the target surface; 0223, 0229, in some embodiments, the tiling energy flux forms a second layer of hardened material by transforming (e.g., melting) at least a portion of the newly dispensed layer of pre-transformed material)); and a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the first energy beam based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the 
With respect to the limitations of claim 13, Buller teaches an apparatus for powder-bed fusion, comprising: a powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156) support structure (Fig 1, base 102, 0362); an energy beam source (Fig 1, tiling energy source 122, 0165) directed to a surface of the powder material (see figure 1); a deflector (Fig 1, optical system 114, deflector, scanner, 0165) configured to apply a first energy beam  (Fig 1, emitted radiative energy 119, 0167) emanating from the energy beam source (122) at a plurality of scans (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); and a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the first energy beam to a portion of the surface (0162, The tiling energy flux may preheat the target surface.  The tiling energy flux may transform a portion (e.g., fraction) of the target surface; 0223, 0229, in some 
With respect to the limitations of claim 22, Buller teaches an apparatus for powder-bed fusion, comprising: a structure (Fig 1, base 102, 0362) that supports a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); an energy beam source (Fig 1, tiling energy source 122, 0165) that generates a first energy beam (Fig 1, emitted radiative energy 119, 0167); a deflector (Fig 1, optical system 114, deflector, scanner, 0165) that applies the first energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the deflector is further configured to apply the first energy beam 
With respect to the limitations of claim 33, Buller teaches a method for powder-bed fusion, comprising: supporting (Fig 1, base 102, 0362) a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); generating (Fig 1, tiling energy source 122, 0165) a first energy beam (Fig 1, emitted radiative energy 119, 0167); and applying the first energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the first energy beam is applied at each of the locations a plurality of times (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface), during the last of the plurality of times the first energy beam fuses a quantity of powder material at the applied location (0162, the tiling energy flux may preheat the target surface (e.g., to be followed by the scanning energy beam that optionally transforms at least a portion of the preheated surface); 0223, 0229, in some embodiments, the tiling energy flux forms a second layer of hardened material by transforming (e.g., melting) at least a portion of the newly dispensed layer of pre-transformed material)) and controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) an amount of energy applied when the first energy beam is to fuse the quantity of powder material at the applied location based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), 
With respect to the limitations of claim 44, Buller teaches a method for powder-bed fusion, comprising: supporting (Fig 1, base 102, 0362) a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); generating (Fig 1, tiling energy source 122, 0165) a first energy beam (Fig 1, emitted radiative energy 119, 0167); applying the first energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the first energy beam is applied in a raster scan (rasterized path, 0202), during the last of the scans in the raster scan, the first energy beam fuses a quantity of powder material at the location where the first energy beam is applied (0162, the tiling energy flux may preheat the target surface (e.g., to be followed by the scanning energy beam that optionally transforms at least a portion of the preheated surface); 0223, 0229, in some embodiments, the tiling energy flux forms a second layer of hardened material by transforming (e.g., melting) at least a portion of the newly dispensed layer of pre-transformed material)); and controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) an amount of 
Buller disclose the claimed invention except for explicitly showing during the last of the plurality of times the first energy beam fuses a quantity of powder material at that location; during the last of the scans in the plurality of scans the first energy beam fuses a quantity of powder material at the portion of the surface where the first energy beam is applied.
However, Buller discloses using the tiling energy flux (first energy beam) to preheat the powder (0162) followed by fusing (0162, transforming) the preheated powder for example, with another laser beam (0162, scanning energy beam).  Additionally, Buller discloses as an alternative that the tiling energy flux may be used to transform (fusing, 0013, 0223, 0229, 0329) a portion of the target surface (0162) which 
Additionally, Wang also discloses during the last of the plurality of times the first energy beam fuses a quantity of powder material at that location (Abstract, Pg 3, Last Par, Pg 4, Last Par, large spot defocused state, Pg 5, Par 2, preheat scanning and forming scanning); during the last of the scans in the plurality of scans the first energy beam fuses a quantity of powder material at the portion of the surface where the first energy beam is applied (Abstract, Pg 3, Last Par, Pg 4, Last Par, large spot defocused state, Pg 5, Par 2, preheat scanning and forming scanning) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser powder-bed fusion apparatus and method of Buller having a first laser that preheats powder and second laser that fuses the powder with 
With respect to the limitations of claims 8, 9, 10, 11, 20, 28, 29, 30, 31, 39, 40, 41, 42, 49, 50, 51, 52 and 54, Buller teaches the controller controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) is further configured to control an amount of applied energy based on the temperature of the one or more areas of unfused powder material layer by controlling a power of the first energy beam (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature).  The pre-transformed material is considered as unfused power material; the controller is further configured to control the deflector to apply the energy beam at the area of the powder material during a period of time that the temperature of the area of the powder material is decreasing, such that a rate of cooling of the area is modified (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); the controller is further configured to control the deflector to apply the first energy beam at the area of 
With respect to the limitations of claims 6, 7, 17, 18, 19, 26, 27, 37, 38, 47 and 48, Buller teaches the controller (computer system 2200, processing unit 2206) is further configured to control the amount of energy applied based on the temperature of the one or more unfused powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature); the pre-transformed material is considered as unfused power material) by controlling a time between the application of the energy beam for each of the locations (0221, measuring the temperature and/or the shape of the transformed fraction…may be used to control at least one characteristic of the energy irradiated..the at least one characteristics may comprise the power, dwell time); the controller (computer system 2200, processing unit 2206) is further configured to control the amount of energy applied based on the temperature of the one or more areas of unfused powder (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature); the pre-transformed material is considered as unfused power material) by controlling a number of times the first energy beam is applied at each of the locations (0235, pulse frequency); the controller (computer system 2200, processing unit 2206) is further configured to control the amount of energy applied based on the temperature of the one 

Claims 12, 21, 32, 43 and 53 are rejected under 35 U.S.C. 103 as being obvious over Buller (US 2017/0165751) or Buller (US 2017/0165751) in view of Wang (CN 107983955) as applied to claims 1, 11, 13, 22, 31, 33, 42, 44 and 52, further in view of Benda (US 5,427,733).
With respect to the limitations of claims 21, Buller teaches the controller controlling (computer system 2200, processing unit 2206) includes a temperature sensor (0362, temperature sensor) that senses a temperature of one or more areas of unfused powder material, and the controller is configured to control the temperature of the powder material layer based on the sensed temperature (0246, the controller may comprise a closed loop control…the algorithm may consider one or more temperature measurements…the controller may modulate the irradiative energy).  Buller or Buller in view of Wang discloses the claimed invention except for explicitly showing the temperature sensor arranged with the powder material support structure.  
However, Benda discloses the temperature sensor arranged with the powder material support structure (Fig 10, radiation detector 317, sintering bed 38, Col 8) is 
With respect to the limitations of claims 12, 32, 43 and 53, Buller discloses preheating (0162, the tiling energy flux may preheat the target surface).  Buller in view of Benda or Buller in view of Wang and Benda discloses the claimed invention except for the controller is further configured to control the deflector to preheat a larger area around the area of the powder material; controlling the amount of energy applied further includes preheating a larger area around the area of the powder material.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the controller is further configured to control the deflector to preheat a larger area around the area of the powder material; controlling the amount of energy applied further includes preheating a larger area around the area of the powder material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable conditions involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 1, 13, 22, 33 and 44 have been amended. 
Claims 2-5, 14-16, 23-25, 34-36, 45 and 46 have been cancelled.
Claims 1, 6-13, 17-22, 26-33, 37-44 and 47-54 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed , with respect to the rejection(s) of claim(s) 1, 6-13, 17-22, 26-33, 37-44 and 47-54, specifically claims 1, 13, 22, 33 and 44 under Buller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buller or Buller in view of Wang as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.